           Case 1:21-cv-00409-CCR Document 56 Filed 08/05/21 Page 1 of 1



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


JERRY GRADL MOTORS, INC., et ano.,

                                   Plaintiffs,
                                                                21-CV-409-CCR
      v.

ACV AUCTIONS, INC., et al.,

                                   Defendants.



     DEFENDANT SUN CHEVROLET, INC. AND
DEFENDANT WHOLESALE CARS ONLINE.COM L.L.C.’S
       RULE 7.1 DISCLOSURE STATEMENT
               Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant

Sun Chevrolet, Inc. and Defendant Wholesale Cars Online.Com L.L.C. submit the

following. Sun Chevrolet, Inc. has no parent corporation, and no publicly held

corporation owns 10% or more of its stock. Wholesale Cars Online.Com L.L.C. has no

parent corporation, and no publicly held corporation owns 10% or more of its stock.

DATED:         Buffalo, New York
               August 5, 2021

                                          Respectfully submitted,

                                          HOOVER & DURLAND LLP
                                          Attorneys for Defendants Sun Chevrolet, Inc.,
                                          Wholesale Cars Online.Com L.L.C., and Todd
                                          J. Caputo

                                                 /s/Timothy W. Hoover
                                          By:
                                                 Timothy W. Hoover
                                          561 Franklin Street
                                          Buffalo, New York 14202
                                          Telephone: (716) 800-2604
                                          thoover@hooverdurland.com
